EDWA 50 (3/18)Case   2:20-cr-00078-TOR   ECF No. 6   filed 02/17/21   PageID.46 Page 1 of 1

                                   United States District Court
                                                                                       FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                for the                      EASTERN DISTRICT OF WASHINGTON



                                   Eastern District of Washington             Feb 17, 2021
                                                                                  SEAN F. MCAVOY, CLERK




                           REQUEST FOR OUT OF COUNTRY TRAVEL



Name of Offender: Emmanuel Roy
Name of Supervising Judicial Officer: Thomas O. Rice, U.S. District Judge
Docket No: 2:20CR00078-TOR-1



                                     PETITIONING THE COURT


A supervision report was submitted to the Court providing information regarding the above offender’s
request to travel out of the county. The U.S. Probation/Pretrial Services Officer is seeking the Court’s
approval for Emmanuel Roy to travel out of the country.


                                                Respectfully submitted by,
                                                s/Linda J. Leavitt                     02/17/2021
                                                Linda J. Leavitt                         Date
                                                U.S. Probation Officer


                                         THE COURT ORDERS

Having reviewed the United States Probation/Pretrial Services Officer’s request for offender’s travel,
IT IS HEREBY ORDERED, THE COURT:

[X] Approves travel request
[ ] Denies travel request
[ ] Other


                                                     Thomas O. Rice
                                                     United States District Judge
                                                      February 17, 2021
                                                     Date
